THE NEW ECONOMY FUND Part B Statement of Additional Information May 1, 2009 (as supplemented January 8, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus of The New Economy Fund (the "fund" or "NEF") dated February 1, 2009 or retirement plan prospectus of the fund dated May 1, 2009. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: The New Economy Fund Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. TABLE OF CONTENTS Item Page no. Certain investment limitations and guidelines 2 Description of certain securities and investment techniques 3
